ORDER
The Office of Disciplinary Counsel (ODC) has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(b) of the Rules for Judicial Disciplinary Enforcement, Rule 502, SCACR. Respondent consents to the interim suspension.
IT IS ORDERED that the petition is granted and respondent is placed on interim suspension until further order of this Court. Respondent is directed to deliver all books, records, funds, property, and documents related to his office to the Chief Municipal Judge for the City of Myrtle Beach.
s/ Jean H. Toal, C.J.
FOR THE COURT